DETAILED ACTION
	Claims 17, 19, 20, 22, and 23 are currently pending in the instant application.  Claim 20 is objected.  Claims 17, 19, 22, and 23 are objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
Election/Restrictions
Applicant’s election of Group 4 and the species:
N-(3,4-dimethoxyphenyl)-7-chloroquinolin-4-amine: 
    PNG
    media_image1.png
    206
    257
    media_image1.png
    Greyscale

 in the reply filed on 16 September 2020 has been previously acknowledged. 


    PNG
    media_image2.png
    205
    315
    media_image2.png
    Greyscale

which is not allowable.
Claims 17, 19, 20, 22, and 23 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 25 October 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the 35 USC 102 rejection as being anticipated by WO 2017/198196 as claim 17 has been amended to require that R1 be in the para position when n is 1.  The amendment has also overcome the 35 USC 103 rejection over WO2017/198196 as claim 17 has been amended to require that R1 be in the para position when n is 1.  However, the claim amendment has necessitated the following new 35 USC 103 rejections over WO 2017/198196 and also over WO 2017/198196 in view of Lancet Oncol 2014.  While applicant states that the WO does not provide any motivation to modify the prior art compounds to the instantly claimed invention, it is noted that while Formula I (the general Markush formula) has R1 as an optionally substitued alkyl, alkenyl or alkynyl, the conflicting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 17 the phrase "including a human being" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 17, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 17 defines R1 as:

    PNG
    media_image3.png
    95
    666
    media_image3.png
    Greyscale
.  The proviso at the end of the claim states:

    PNG
    media_image4.png
    75
    644
    media_image4.png
    Greyscale
.  The proviso provides out R1 as 4-CH3 when R2 is F and R5=R6=H.  However, R1 as defined in the claim does not include alkyl in the definition of R1.  Therefore the claims are considered indefinite as it is unclear how R1 as 4-CH3 can be provided out if R1 is not defined to include alkyl.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, and 22 are rejected under 35 USC 103 as being unpatentable over WO 2017/198196.
WO 2017/198196 discloses compounds useful for the treatment of cancer, such as non-small cell lung cancer and colorectal cancer, see page 19.  A specific compound disclosed is compound 13, page 15:

    PNG
    media_image5.png
    137
    466
    media_image5.png
    Greyscale
.  IC50 data for compound 13 is found on page 20.  The compound of the prior art corresponds to positional isomers of the compound of formula (I) wherein n is 1; R1 is O-alkyl; R5 is hydrogen; R6 is .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198196 in view of Lancet Oncol 2014.
WO 2017/198196 discloses compounds useful for the treatment of cancer, such as non-small cell lung cancer and colorectal cancer, see page 19.  A specific compound disclosed is compound 13, page 15:

    PNG
    media_image5.png
    137
    466
    media_image5.png
    Greyscale
.  IC50 data for compound 13 is found on page 20.  The compound of the prior art corresponds to positional isomers of the compound of formula (I) wherein n is 1; R1 is O-alkyl; R5 is hydrogen; R6 is 
Lancet Oncol 2014 Jan; 15(1): 7-8. Discloses Anti-PD1 antibodys as a treatment of lymphomas.
The difference between the prior art and the instant claim is that the prior art does not provide the exact combination as claimed.  However, it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose, In re Kerkoven, 205 USPQ 1069 (CCPA 1980).  Both compounds are taught to treat cancer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600